Electronically Filed
                                                    Supreme Court
                                                    SCWC-14-0000387
                                                    24-DEC-2015
                                                    02:18 PM



                         SCWC-14-0000387

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    EARL C. CHARLES and PATRICIA A. CHARLES, in their individual
         capacities and as co-trustees of the Earl C. Charles
         and Patricia A. Charles Revocable Living Trust Dated
    December 12, 1990; PETER COAD JR. and JUDY E. COAD, in their
    individual capacities and as co-trustees of the Coad Family
      Trust Dated April 14, 2006; JOHN E. CORK; SUSAN M. CORK;
   AL P. BRENDE; DOUGLAS M. DROESE and RENEE S. DROESE, in their
     individual capacities and as co-trustees of the 1995 Droese
      Family Trust 08/02/95; MARTIN GIUFFRE; PATRICIA GIUFFRE;
  MATTHEW GIUFFRE; WILLIAM G. GLENNON and CAROLYN N. GLENNON, in
   their individual capacities and as co-trustees of the Glennon
     Living Trust dated 01/16/97; BRIAN HOYLE, in his individual
         capacity and as trustee of The Brian H. Hoyle Trust;
  WILLARD S. JOHNSTON, in his individual capacity and as trustee
      of The Willard Spencer Johnston Jr. Trust Dated 4-27-92;
  MICHAEL M. KEMPS, in his individual capacity and as co-trustee
  of the Kemps Family Trust Dated October 23, 2003; GEMMA KEMPS,
      in her individual capacity and as co-trustee of The Kemps
      Family Trust Dated October 23, 2003; DOCTOR ROHIT KHANNA;
   THERESA KHANNA; TERRY G. NEGENDANK and PAULA T. NEGENDANK, in
  their individual capacities and as co-trustees of The Terry G.
   Negendank and Paula T. Negendank 2000 Revocable Living Trust;
        JULIA NEGENDANK; HEIDI NEGENDANK; STEPHEN E. PENFOLD;
BARBARA A. PENFOLD; DONALD RECCHIO; MARIE WEBER; MARLON A. REYES;
    PATRICIA Y. SIGUENZA; THOMAS D. ROSINSKI; JANET S. ROSINSKI;
      CHARLES P. SCHULMAN; RICHARD J. STUART, in his individual
    capacity and as trustee of The Richard J. Stuart Trust Under
  Agreement Dated June 27, 2005; RICHARD VICKERS; NICOLE VITULLO;
     ANDREW H.W. BRANION; JOYCE L. ZIEBELL; WILLIAM BENDUSH and
        SOPHIA BENDUSH, in their individual capacities and as
   co-trustees of The Bendush Family Trust Dated March 25, 1987;
  DOCTOR THOMAS M. PROSE; RONALD A. ABELMANN; JERYL J. ABELMANN;
  ABELMANN INVESTMENTS, LP; FRANCIS R. ZAMBON, in his individual
   capacity and as trustee of The Francis R. Zambon Living Trust
 Dated April 21, 2000, and as co-trustee of The Francis R. Zambon
         and Karen E. Zambon Living Trust Dated May 13, 2011;
  KAREN E. ZAMBON, in her individual capacity and as co-trustee
  of The Francis R. Zambon and Karen E. Zambon Living Trust Dated
May 13, 2011; JOHN R. HENKEL; SUSAN A. HENKEL; CAROLINE GAUTHIER;
        MARC LEFEBVRE; DOUGLAS C. MCCORD; TRACEY A. MCCORD;
   KEVIN R. DUNCAN; GREG H. GIESLER and ANN L. GIESLER, in their
  individual capacities and as co-trustees of the Giesler Family
       Trust; LEE J. CHIMERAKIS; THERESA A. CHIMERAKIS; JOHN
 FITZPATRICK; BARBARA FITZPATRICK; DAVID APLIN, in his individual
   capacity and as a trustee of The Aplin Kapalua Trust; RICHARD
  GIARAMITA; LISA GIARAMITA; DOCTOR ROBERT M. JACKSON and JUDITH
  JACKSON, in their individual capacities and as co-trustees of
    The Robert M. Jackson and Judith Jackson Revocable Trust;
      CRAIG L. CAPRETTA; ARLINDA CAPRETTA; ALEX WERNBERG; JANE
   WERNBERG; JEFFREY L. ROTHENBERGER and STACY L. ROTHENBERGER,
   in their individual capacities and as co-trustees of The Jeff
  Lynn Rothenberger and Stacy Leah Rothenberger Revocable Living
   Trust; WILLIAM C. GABRIELSON, in his individual capacity and
  as trustee of The William C. Gabrielson Trust; GLENNA ANTHONY;
     KEITH DELLER; AL A. KASHANI; TRI M. LA; JOHN W. HARKINS;
    RENEE LA FORCE HARKINS, Petitioners/Plaintiffs-Appellants,

                                 vs.

         KAPALUA BAY, LLC, MAUI LAND & PINEAPPLE CO., INC.;
       THE RITZ-CARLTON HOTEL COMPANY, LLC; THE RITZ-CARLTON
        DEVELOPMENT CO., INC.; MARRIOTT INTERNATIONAL, INC.;
        EXCLUSIVE RESORTS, LLC; MARRIOTT VACATIONS WORLDWIDE
      CORPORATION; THE RITZ-CARLTON MANAGEMENT COMPANY, LLC;
     MARRIOTT TWO FLAGS, LP; MH KAPALUA VENTURE, LLC; MLP KB
       PARTNER, LLC; EXCLUSIVE RESORTS CLUB I HOLDINGS, LLC;
      EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC; ER KAPALUA
  INVESTORS FUND HOLDINGS, LLC; ER KAPALUA INVESTORS FUND, LLC;
   KAPALUA BAY HOLDINGS, LLC, Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000387; CIV. NO. 13-1-0640(2))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Plaintiffs-Appellants’ application for writ
of certiorari filed on November 10, 2015, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant




                                  2
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, December 24, 2015.

Mark J. Bennett and             /s/ Mark E. Recktenwald
Andrew J. Lautenbach
for petitioners                 /s/ Paula A. Nakayama
Bert T. Kobayashi, Jr.,
Lex R. Smith, Maria Y.          /s/ Sabrina S. McKenna
Wang, and Aaron R. Mun
for respondents The             /s/ Richard W. Pollack
Ritz-Carlton Hotel
Company, LLC, The Ritz-         /s/ Michael D. Wilson
Carlton Development
Co., Inc., Marriott
International, Inc.,
Marriott Vacations
Worldwide Corp., The Ritz-
Carlton Management Company,
LLC, Marriott Two Flags,
LP, and MH Kapalua
Venture, LLC




                                3